 

Case 1:19-cv-07919-PAE Document tp

 

{JUDGE ENGELMAYER

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT J KOENIG

-against-

US FEDERAL INTERNAL REVENUE

SERVICE; BESSEMER TRUST

COMPANY; and WILBUR PROPERTIES;

and JAMES A SALVALZO

I: Parties in this complaint:

A: Plaintiff

B:
Defendant No. 14

Defendant No. 2

Deiendant No. 3

Defendant No. 4

  

 

 

 

 

 

 

 

 

 

-
AG. Wy
AUB 2 32019 EAtgoy
PRO SE OFFICE
I9cv 7919
COMPLAINT

Jury Trial Requested except where
immediate bench trial is requested

ee me ee See nme ee eae

Robert J Koenig (proceeding pro se)
3720 81ST Street APT 4L

(212) 203-9712 (cell)

(212) 904-1095 (Google Voice)

fax: (212) 208-0938
irs_action@rjkoenig.com

US Federal Internal Revenue Service
130 S Elmwood Avenue
Buffalo NY 14202

Bessemer Trust Company
630 Fifth Avenue
New York NY 10111-0333

Wilbur Properties
790 High Street
Palo Alto CA 94301

James A Salvalzo
6534 Valley View Ln
Boston NY 14025-9703
+1.716.941.3192

 
 

 

Case 1:19-cv-07919-PAE Document1 Filed 08/23/19 Page 2 of 3

Plaintiff begins with a report of “fraud upon the court’; adds two causes of action; and
asks for two immediate orders for relief.

Fraud upon the Court:

The court was tainted by an officer of the court as to the plaintiff's tax obligations:

which have at all times been null.

Cause of Action # 1

The Basis of Jurisdiction is “Federal Question’.

NV. Statement of Claim:
The Commissioner serially and intentionally loses some of my returns, fails to
account for others where taxes are payable; and assesses taxes on returns that
have been filed and accepted.
V: Injuries: no physical injuries are alleged as part of this complaint.
VI: Relief requested:
There being no taxes owed: the relief requested is closure and the return of all
funds excess to income tax requirements: about $120,000
Plaintiff requests an immediate bench trial to determine if there are unpaid taxes
and the excess balance which has been levied/garnished and otherwise seized.
Request for TROs:
Vil: Relief requested:
Cessation of all collection activities: and such other and further relief as may be
just and proper.
Cessation of visits by NYC Police and armed Treasury Department personnel to
plaintiff's premises.
Cause of Action # 3:
Vill: The Basis of Jurisdiction is “Federal Question’.
 

Case 1:19-cv-07919-PAE Document1 Filed 08/23/19 Page 3 of 3

IX: Plaintiff Robert J Koenig alleges that the US Federal Internal Revenue Service
has engaged in non-collusive tacit conspiracy with United Services Automobile
Association [USAA] ‘ to permit USAA to elect to be treated as a corporation.

The US Federal internal Revenue Service has so many employees who are
USAA syndicate names with personal individual several liability for the insurance
obligations of USAA that the Commissioner and The Service were blinded to the
fact that USAA's principal business is that of a “first tier bank holding company”.

X: That US Federal Internal Revenue Service immediately revoke USAA’s election
to be taxed as a corporation and that the Service immediately compel USAA to
i089 all USAA syndicate names with their several shares of taxes due.

Xl: Costs and such other relief as is equitable and just.

 

| declare under perjury that the foregoing is true and correct; and that my beliefs are
informed.

Signed this 23rd day of August , 2019.

Robert J Koenig (pro se)
3720 81st Street APT 4L
Jackson Heights NY 11372
+1,212.203.9712 (cell)

 

t United Services Automobile Association; NAIC # 25941: FEIN XX-XXXXXXX:; TDI
Company Number 14-86800; Current TDI Certificate of Authority [CofA] #14585
granted on April 2 2008: an unincorporated insurance syndicate organized as a
Texas reciprocal inter-insurance exchange.

FDIC Certificate #: N/A. El: 549300NZVJG538SSYL92. Primary Activity Code:
§24126. Primary Federal Regulator: FRS. RSSD ID: 1447376. TN/ABA: N/A.

Untawfully commenced inter-insuring by receipt of an Andrew Verstein Bailor’s
Andrew Verstein bailment [sic] against a reciprocal indemnity contract on either
June 20 or June 22 1922. First one year license (expired February 28 1926) to
commence inter-insuring by reciprocal contract granted by the State of Texas on or
slightly before March 23 1925 (two and nine years after USAA's unlawful 1922 "receipt
of a first Andrew Verstein bailment from an Andrew Verstein Bailor.

 

 
